Case 3:19-cr-00129-JAJ-SBJ Document 31 Filed 12/11/19 Page

RECEIvep

DEC 11 2049
IN THE UNITED STATES DISTRICT COURT CLERK y
FOR THE SOUTHERN DISTRICT OF IOWA 'S. DISTRIC
SOUTHERN DISTRICT oF at
)
UNITED STATES OF AMERICA, ) Criminal No. 3:19-CR-129
)
v. ) INDICTMENT
)
KENDRICK RAMON PAGE, ) T. 21 U.S.C. § 841(a)(1)
TRISTAN KAREEM DAVIS, ) T. 21 U.S.C. § 841(b)(1)(A)
BREON RAQUON ARMSTRONG, ) T. 21 U.S.C. § 841(b)(1)(B)
ALPHONSO EDMOND, JR., ) T. 21 U.S.C. § 846
FREDERRICK DEWAYNE REED, )
LAVELLE HARRIS, )
LAMAR HARRIS, and )
MICHAEL REES, )
)
Defendants. )
THE GRAND JURY CHARGES: -
COUNT 1

(Conspiracy to Distribute a Controlled Substance)

From a date unknown, but by at least February 14, 2008, and continuing until November
19, 2019, in the Southern District of Iowa and elsewhere, the defendants, KENDRICK RAMON
PAGE, TRISTAN KAREEM DAVIS, BREON RAQUON ARMSTRONG, ALPHONSO
EDMOND, JR., FREDERRICK DEWAYNE REED, LAVELLE HARRIS, LAMAR HARRIS,
and MICHAEL REES, conspired, with each other and with other persons known and unknown to
the Grand Jury, to knowingly and intentionally possess with the intent to distribute, distribute, and
manufacture a controlled substance, in violation of Title 21, United States Code, Section 841(a)(1).

This is a violation of Title 21, United States Code, Section 846.

With respect to defendant KENDRICK RAMON PAGE, the conspiracy involved 50 grams
or more of methamphetamine, a Schedule II controlled substance, and 280 grams or more of

cocaine base, in violation of Title 21, United States Code, Section 841(a)(1), and 841(b)(1)(A).
Case 3:19-cr-00129-JAJ-SBJ Document 31 Filed 12/11/19 Page 2 of 3

With respect to defendant TRISTAN KAREEM DAVIS, the conspiracy involved 28 grams
or more of cocaine base, a Schedule II controlled substance, and 5 grams or more of
methamphetamine, in violation of Title 21, United States Code, Section 841(a)(1), and
841(b)(1)). |

With respect to defendant BREON RAQUON ARMSTRONG, the conspiracy involved 50
grams or more of methamphetamine, a Schedule II controlled substance, in violation of Title 21,
United States Code, Section 841(a)(1), and 841(b)(1)(A); and 28 grams or more of cocaine base,
a Schedule II controlled substance, in violation of Title 21, United States Code, Section 841(a)(1),
and 841(b)(1)(B).

| With respect to defendant ALPHONSO EDMOND, JR., the conspiracy involved 50 grams
or more of methamphetamine, a Schedule II controlled substance, in violation of Title 21, United
States Code, Section 841(a)(1), and 841(b)(1)(A); and 28 grams or more of cocaine base, a
Schedule II controlled substance, in violation of Title 21, United States Code, Section 841(a)(1),
and 841(b)(1)(B).

With respect to defendant FREDDERICK DEWAYNE REED, the conspiracy involved 50
grams or more of methamphetamine, a Schedule II controlled substance, in violation of Title 21,
United States Code, Section 841(a)(1), and 841(b)(1)(A); and 28 grams or more of cocaine base,
a Schedule II controlled substance, in violation of Title 21, United States Code, Section 841(a)(1),
and 841(b)(1)(B).

With respect to defendant LAVELLE HARRIS, the conspiracy involved 50 grams or more
of methamphetamine, a Schedule II controlled substance, in violation of Title 21, United States

Code, Section 841(a)(1), and 841(b)(1)(A).
Case 3:19-cr-00129-JAJ-SBJ Document 31 Filed 12/11/19 Page 3 of 3

With respect to defendant LAMAR HARRIS, the conspiracy involved 5 grams or more of
methamphetamine, a Schedule II controlled substance, in violation of Title 21, United States Code,
Section 841(a)(1), and 841(b)(1)(B).

With respect to defendant MICHAEL REES, the conspiracy involved 5 grams or more of
methamphetamine, a Schedule II controlled substance, in violation of Title 21, United States Code,
Section 841(a)(1), and 841(b)(1)(B).

A TRUE BILL.

PREPERSON
Marc Krickbaum

United States Attorney

 

By: lindiwa'd Dora
Andrea L. Glasgow
Assistant United States Attorney
